Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the restriction election filed on 10/10/2022.  
Applicant’s election of Group I: claims 1-4 and 10 in the reply filed on 10/10/2022 is acknowledged.
Claims 5-9 are withdrawn.
Therefore, claims 1-4 and 10 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-4 and 10 are directed to a method which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites “…defining a plurality of parking spaces for corresponding physical spaces, each of the plurality of parking spaces being defined as a set of polygons including a plurality of polygons, each of the plurality of polygons having at least one set of geo-location coordinates corresponding to a real location in the corresponding physical parking space; loading a localized map of the parking spaces based on a present location of the mobile computing device, the map including the set of polygons for each parking space in the localized map; comparing the present location of a vehicle with the geo-location coordinates of the plurality of abutting polygons for the plurality of parking spaces; determining that the vehicle is presently in one of the plurality of parking spaces based on a correlation between the present location of the vehicle and the at least one set of geo-location coordinates of the plurality of abutting polygons of the one of the plurality of parking spaces; and determining a parking charge in response to determining that the vehicle is presently in the one of the plurality of parking spaces”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including business relations, determining a parking charge for a vehicle based on the defined parking spaces, localized map, compared locations and determined parking spaces of the vehicle) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a mobile computing device to perform all the steps of the claim.  The mobile computing device is recited at a high-level of generality to perform the functions of “defining… a plurality of parking spaces for corresponding physical spaces…; loading…a localized map of the parking spaces…; comparing…the present location of a vehicle with the geo-location coordinates …; determining… that the vehicle is presently in one of the plurality of parking spaces …; and determining… a parking charge in response to determining that the vehicle is presently in the one of the plurality of parking spaces”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the mobile computing device to perform the functions of “defining… a plurality of parking spaces for corresponding physical spaces…; loading…a localized map of the parking spaces…; comparing…the present location of a vehicle with the geo-location coordinates …; determining… that the vehicle is presently in one of the plurality of parking spaces …; and determining… a parking charge in response to determining that the vehicle is presently in the one of the plurality of parking spaces”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The additional elements of the mobile computing device to perform the functions of “defining… a plurality of parking spaces for corresponding physical spaces…; loading…a localized map of the parking spaces…; comparing…the present location of a vehicle with the geo-location coordinates …; determining… that the vehicle is presently in one of the plurality of parking spaces …; and determining… a parking charge in response to determining that the vehicle is presently in the one of the plurality of parking spaces”, which when viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Independent claim 10 recites limitations substantially similar to claim 1.  Thus, the claim is rejected based on the same reasoning as above in claim 1.  Thus, the claim is not eligible.
As for dependent claims 2-4, these claims recite limitations that further define the abstract idea noted in claims 1 and 10.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
  Notes: Gravelle (2012/0215594) teaches a system carried by a vehicle for computing tolls using a global position satellite (GPS) signal receiver, a communications link, and compact toll lane information provided by a service center. Toll lane information is organized by travel monitoring point. Data for each point includes a latitude and longitude coordinate and either lane shape information or a coordinate offset from a similar lane. A driver interface module is used in conjunction with the OBU to allow selection of occupancy and to display toll information to the driver to allow for use in HOT lanes and to support congestion pricing models with zero or minimal infrastructure cost.  Tajima et al. (7,053,793) teaches a system for notifying a customer of toll charge information. In particular, the present invention relates to a notification of toll charge information stored in an automatic charge system which automatically charges a toll charge for a vehicle when the vehicle passes a toll gate.  Dawson et al. (2007/0278300) teaches information processing systems and more particularly to a system and methodology for enabling automatic adjusting of a toll amount in response to detected vehicle traffic.  The combination of Gravelle, Tajima and Dawson does not teach a method for automatically identifying a parking space for a vehicle and a charge associated therewith, comprising: defining a plurality of parking spaces for corresponding physical spaces, each of the plurality of parking spaces being defined as a set of polygons including a plurality of polygons, each of the plurality of polygons having at least one set of geo-location coordinates corresponding to a real location in the corresponding physical parking space; at a mobile computing device, under control of mobile computing device executing a parking application program, loading a localized map of the parking spaces based on a present location of the mobile computing device, the map including the set of polygons for each parking space in the localized map; comparing the present location of a vehicle in which the mobile computing device is located with the geo-location coordinates of the plurality of abutting polygons for the plurality of parking spaces; determining that the vehicle is presently in one of the plurality of parking spaces based on a correlation between the present location of the vehicle and the at least one set of geo-location coordinates of the plurality of abutting polygons of the one of the plurality of parking spaces; and determining a parking charge in response to determining that the vehicle is presently in the one of the plurality of parking spaces.  Thus, claims 1-4 and 10 are defined over the prior arts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694